



Exhibit 10.39


AMENDMENT NO. 2 TO
CITRIX SYSTEMS, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN


OCTOBER 27, 2016




Pursuant to Section 21 of Citrix Systems, Inc. 2015 Employee Stock Purchase Plan
(the “Plan”), the Plan is hereby amended as follows:


The first sentence of Section 3 is hereby replaced in its entirety with the
following:


The payment periods during which contributions will be accumulated under the
Plan shall consist of periods ranging from three months to twenty-four months,
as determined by the Committee from time to time (each, a “Payment Period” and
collectively, the “Payment Periods”).


This Amendment No. 2 shall be effective upon the date hereof.


Except as expressly amended hereby, the Plan remains in full force and effect in
accordance with its terms.


Adopted by the Board of Directors of Citrix Systems, Inc.: October 27 2016.





